Citation Nr: 1015738	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-22 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for central left paracentral focal disc protrusion, L5-S1. 


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1991 to 
December 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the 
Roanoke, Virginia Department of Veterans' Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a July 2008 VA Form 9, the Veteran reported that he wanted 
to attend a hearing before a Veterans' Law Judge of the Board 
at the RO.  It appears, however, that no further action was 
taken on this matter following the July 2008 VA Form 9.  

The Board acknowledges that the information of record 
indicates that the Veteran's address is located in Northern 
Virginia, closer to Washington, D.C. than to Roanoke, 
Virginia, however, in his VA Form 9, the Veteran specifically 
requested a hearing before a Veterans' Law Judge of the Board 
at the RO, which, in this case, is located in Roanoke, 
Virginia.  

In light of the above, the Board finds that a remand is 
necessary for a Travel Board hearing to be scheduled before a 
Veterans Law Judge sitting at the RO.  Notice of the 
scheduled hearing should then be sent to the Veteran's latest 
address of record. 

To ensure due process of law, the case is REMANDED for the 
following action:

1.  Please send the Veteran a letter 
requesting him to clarify whether he would 
like a hearing before a Veterans' Law 
Judge of the Board at the RO in Roanoke, 
Virginia or whether he would like a 
hearing before a Veterans' Law Judge of 
the Board at the VA Central Office in 
Washington, D.C.  

2.  If the Veteran decides to attend a 
hearing before a Veterans' Law Judge of 
the Board at the RO, the RO should 
schedule the Veteran for a hearing before 
a Veterans Law Judge of the Board sitting 
at the RO.  In doing so, the RO should 
advise the Veteran, at his latest address 
of record, of the hearing location, date 
and time.

3.  If the Veteran decides to attend a 
hearing before a Veterans' Law Judge of 
the Board at the VA Central Office in 
Washington, D.C., this case should be 
returned to the Board for appropriate 
action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


